Hooker, J.
The plaintiff’s brief asserts that he rented two lots from the defendant, with the privilege of building a house thereon, which was to he and remain his personal property; that the lease was oral, and the rent reserved, a dollar a year, which he paid so long as defendant owned the premises. Some two or three years later the defendant sold all of its property at Dollarville, including these lots, to the Danaher-Melendy Company, which continued the business previously conducted by the defendant, the plaintiff continuing in the employ of the new, as he had in that of the old, company. The Dana-her-Melendy Company did not evict the plaintiff, who remains in the occupancy of his house, so far as the record advises us; but four dollars per month have been deducted from his pay for rent' since said purchase.
This action is brought for the alleged conversion of the house. The circuit judge directed a verdict for the defendant, upon the ground that the plaintiff is, and has been since the house was built, in the full possession of the house and lots, which is conclusive that it has not been converted. If the house was his, the Danaher-Melendy Company got no title, and the plaintiff has a right to remove it at his pleasure, during the continuance of his lawful occupancy of the lots.
The judgment is affirmed.
The other Justices concurred.